EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 8/8/2022.  The previous drawing objections have been withdrawn due to applicant’s arguments found on page 6 of the response.  The previous 112 rejections have been withdrawn due to applicant’s amendment.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 2/24/2021, 2/16/2021, and 4/8/2021 have been considered.

Allowable Subject Matter / Reasons for Allowance
Claims 1-11 and 13-18 are allowed.
 The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to substantially include all of the limitations of previously allowable claim 12.  As such, claim 1 is now found to be allowed.  Newly presented claims 17 and 18 are also found to be allowed.  Claims 17 and 18 include limitations similar to claims 12 and 14 (as well as claim 1), although recited in the alternative for the pipe holder either projecting out of one of the recesses or adjacent an end of one of the recesses.  However, claims 17 and 18 are still found to be allowed as the prior art alone or in combination does not teach or disclose at least three booms that having hollow cross sections, two or more of the booms having pipe holders, the booms being pivotally connected and having a folded in position where the second boom extends into recesses of the first and third booms and the pipe holder of the second boom either projecting out of one of the recesses or being adjacent to one of the recesses.
The closest prior art of record includes the following:
	Pirri et al. (EP 2039498) was previously applied and discloses booms having hollow cross sections that are pivotally connected and can have a folded-in configuration but is silent as to any aspects of pipe holders or their locations.
	Grivetti et al. (U.S. 9,777,491) discloses a boom system with three booms and pipe holders.  However, the booms are not pivotally connected nor do the booms have a folded-in position such that the second boom extends into recesses in the first and third booms and a pipe holder that projects out of one of the recesses or is adjacent to a recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753